Citation Nr: 0111759	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service-connected burial benefits.

3.  Entitlement to an increased disability evaluation for 
hemorrhoids, evaluated as 30 percent disabling, for the 
purposes of accrued benefits.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	American Red Cross

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to June 1945, and had regular Philippine Army service from 
June 1945 to March 1946.  He died in March 1997.  The 
appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from several decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In rating action of 
September 1997, the RO granted burial and plot/interment 
allowance benefits in the amount of $225.  In rating decision 
of May 1998, the RO denied service connection for the cause 
of the veteran's death.  In another rating decision dated in 
May 1998, the RO denied an evaluation in excess of 30 percent 
for hemorrhoids, internal, active, with rectal prolapse, and 
entitlement to a total rating for compensation purposes based 
on individual unemployability, for the purpose of accrued 
benefits.  The appellant timely appealed those decisions.  In 
June 2000, the Board denied VA improved death pension 
benefits and remanded the remaining issues for further 
development.  The RO has completed the requested development 
and the case is now ready for appellate review.



FINDINGS OF FACT

1.  The veteran died in March 1997 at the age of 83; the 
Certificate of Death notes the immediate cause of death as 
pneumonia, with no underlying causes or significant 
conditions listed.

2.  At the time of death, the veteran was service-connected 
for hemorrhoids, internal, active, with rectal prolapse, 
assigned a 30 percent evaluation from February 18, 1983, 
pursuant to Diagnostic Codes 7336-7334; no other disability 
was service connected and the RO had denied individual 
unemployability.

3.  The service medical records and probative medical 
evidence of record demonstrate no nexus between the cause of 
the veteran's death and his military service or service-
connected disability; service connection for the cause of the 
veteran's death has not been established. 

4.  In September 1997, the appellant was awarded nonservice-
connected burial benefits in the maximum amount of $225.

5.  At the time of death, the veteran had claims pending for 
a rating in excess of 30 percent for hemorrhoids with 
prolapse of the rectum, and for a total disability rating 
based on individual unemployability.

6.  The appellant filed a claim for accrued benefits in July 
1997, within a year of the veteran's death in March 1997.

7.  The probative evidence does not show that the veteran had 
severe or complete, persistent prolapse of the rectum; nor 
does the evidence show that he had anemia or fissures 
associated with his hemorrhoids.

8.  The evidence does not show that the appellant was unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected hemorrhoids, internal, active 
with rectal prolapse.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 
3.303, 3.309(a)(c), 3.310, 3.312 (2000).

2.  The requirements for payment of service-connected burial 
benefits are not met. 38 U.S.C.A. § 2307 (West 1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

3.  The criteria for entitlement to an award in excess of 30 
percent for hemorrhoids, internal, active with rectal 
prolapse, for purposes of accrued benefits, have not been 
met.  38 U.S.C.A. §§ 1155, 5121 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.321, 3.1000, 4.1, 4.7, 
4.114, Diagnostic Codes 7336-7334 (2000).

4.  The criteria for entitlement to total rating due to 
individual unemployability, for purposes of accrued benefits, 
have not been met.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 3.1000, 4.1, 4.16, 4.19 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant in 
this case.  After the appellant filed her claim for VA 
benefits in July 1997, the RO sent numerous correspondences 
informing her of the evidence needed and the RO attempted to 
obtain private treatment records.  In a letter to the 
appellant dated in September 1997, the RO informed her of the 
evidence necessary to be entitled to Dependency and Indemnity 
Compensation (service-connected death).  The RO requested 
that she identify all health care providers who treated the 
veteran for the conditions she believed caused or contributed 
to his death.  In a letter dated in February 1998, the RO 
requested the veteran's treatment records from a private 
physician, Dr. J. A.  Moreover, the RO sent the appellant a 
letter in February 1998 informing her that Dr. J. A. had been 
requested to provide the RO with the veteran's treatment 
records, and requesting that the appellant ask the physician 
to comply with the request as soon as possible in order to 
expedite her claim.  The appellant was further notified that 
although the VA has an obligation to assist her in securing 
records that may be pertinent to the claim, it is her 
responsibility to ensure that the records are provided.  In 
addition, the April 1999 Statement of the Case informed the 
appellant of the law and regulations concerning her claims.  
Further, the RO sent letters to the appellant in July and 
August 2000 requesting that she provide additional 
information and specific evidence.  In light of the above 
actions by the RO, the Board finds that VA's duty to assist 
the appellant in developing the facts pertinent to her claims 
and duty to notify her of the evidence needed have been 
satisfied.  

I.  Service Connection for the Cause of Death of the Veteran

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The Certificate of Death notes that the immediate cause of 
death was pneumonia.  No other underlying cause or 
significant condition was listed.  There is no medical 
evidence of a nexus between the veteran's fatal pneumonia and 
his military service.  The veteran was not service connected 
for any chronic lung problems.  

The evidence of record includes a VA examination report dated 
in March 1996 which found bleeding and soiling, but no 
incontinence, diarrhea, tenesmus, dehydration, anemia, or 
fecal leakage.  The examiner noted that the rectal 
examination was negative for masses or tenderness and there 
was good sphincter tone.  A proctosigmoidoscopy, inserted up 
to 20 centimeters, revealed no ulcers, polyps or tumors.  It 
was noted that there was no evidence of hemorrhoids.  In 
addition, the examination was negative for prolapse of the 
rectum.

In an October 1997 statement, Dr. J. A. noted that she had 
treated the veteran from February 1982 until his death and 
that a few months prior to death, he had become bed ridden 
and physically incapacitated.  According to Dr. J. A., the 
veteran had difficulty walking due to an inflamed prolapse of 
the rectum.  She further noted that "[t]he immediate cause 
of death was pneumonia because he was bed-ridden for several 
months.  However, the antecedent cause was hemorrhoids and 
pulmonary tuberculosis."  The Board notes, however, that Dr. 
J. A. was the physician who signed the Certificate of Death 
and, at that time, she noted only an immediate cause of death 
due to pneumonia.  Hemorrhoids were not noted as an 
underlying cause of death or a significant condition at the 
time of the veteran's death.  Moreover, the RO has requested 
the veteran's treatment records from Dr. J. A. and she has 
not complied with that request.  Therefore, her medical 
opinion is not supported by any treatment records.  

A statement from another private physician, Dr. W. T., dated 
in March 1998, notes that the veteran had been hospitalized 
at a private facility in June 1996 and again in November 1996 
for pneumonia and rectal prolapse.  The clinical records from 
this physician and the private hospital were not submitted.  

There are no VA records or supporting private treatment 
records to indicate that the veteran's service-connected 
hemorrhoids caused his death, substantially and materially 
contributed to the cause of his death, combined to cause his 
death, or aided or lent assistance to the production of his 
death.  See 38 C.F.R. § 3.312.  

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the 
appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
In addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately.  Accordingly, the claim for service 
connection for the veteran's cause of death must be denied.

II.  Burial Benefits

In rating action of September 1997, the RO awarded the 
appellant payment of burial and plot/interment allowance 
benefits in the amount of $225, based on nonservice-connected 
death of the veteran.  At that time, $225 was the maximum 
allowance payable for burial expenses of a deceased veteran 
whose death was not service connected.  See 38 U.S.C.A. 
§ 2307 (West 1991); 38 C.F.R. § 3.1600 (1997).  

A greater monetary benefit is available for payment of a 
veteran's funeral and burial expenses where the cause of the 
veteran's death was service-connected under 38 U.S.C.A. § 
2307 than is available where the cause of the veteran's death 
was not service-connected under 38 U.S.C.A. § 2302.

The award of the benefit sought by the appellant must rest on 
a determination that the cause of the veteran's death is 
service connected.  Here, no such finding has been made for 
reasons that have been discussed in detail above.  Thus, 
there is no legal basis for the award of the burial benefit 
sought.  The appellant has made no cogent legal argument as 
to why she is entitled to such benefit, nor is such shown in 
the record.  In cases such as this, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the lack of legal merit or the lack of entitlement under the 
law.  Sabonis, supra.  Accordingly, the appellant's claim for 
an additional amount of VA burial benefits based on a 
service-connected death must be denied.

III.  Accrued Benefits

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  Upon the death of a veteran, 
periodic monetary benefits to which he was entitled at death, 
based on existing ratings or decisions or based on evidence 
in the file at the date of death, that were due and unpaid 
for a period not to exceed two years prior to death may be 
paid to his spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000).  Accrued benefits, in contrast to "death benefits" 
such as DIC, death compensation, and death pension, "are sums 
owing to the veteran for prior periods, but unpaid at the 
time of death."  Zevalkink, 102 F.3d at 1242 (holding that 
accrued benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.C. § 5310); see Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 90 (1998) ("a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.")

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).  The appellant 
having claimed entitlement to accrued benefits, the first 
inquiry is whether the appellant filed a timely claim for 
accrued benefits within one year after the date of death.

In this case, the appellant submitted an application for 
accrued benefits in July 1997 and the veteran died in March 
1997.  Accordingly, the appellant's claim for accrued 
benefits was filed in a timely manner.

At the time of the veteran's death, he had a claim pending 
for entitlement to an increased evaluation for service-
connected hemorrhoids, internal, active, with rectal 
prolapse, rated as 30 percent disabling.  In addition, there 
was a claim pending for entitlement to a total disability 
rating based on individual unemployability.  The veteran 
completed an appeal of an August 1994 rating decision denying 
these claims (see November 1994 notice of disagreement and VA 
Form 9 dated in April 1995).  In rating decision of May 1996, 
the RO again denied the claim for an evaluation in excess of 
30 percent for hemorrhoids, internal, active, with rectal 
prolapse.  Apparently, the issues were not reviewed by the 
Board prior to the veteran's death in March 1997.

Under the law, in the context of this claim asserted for the 
purpose of accrued benefits, upon the death of the veteran, 
periodic monetary benefits to which he was entitled on the 
basis of evidence in the file at the date of death, and due 
and unpaid for a period of not more than two years prior to 
death, may be paid to his spouse.  38 U.S.C.A. § 5121.


A.  Increased Rating for Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7 (2000).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

In rating decision of April 1971, service connection was 
granted for hemorrhoid, internal, active with rectal 
prolapse.  A 10 percent rating was assigned, effective from 
January 27, 1970, pursuant to Diagnostic Codes 7334-7336.  In 
rating decision of October 1983, the rating was increased to 
30 percent disabling from February 18, 1983.  A 30 percent 
rating has continued to be assigned since then.

Under Diagnostic Code 7334, a 10 percent rating is warranted 
for mild prolapse of the rectum with constant slight or 
occasional moderate leakage.  A 30 percent rating is 
warranted for moderate prolapse of the rectum, which is 
persistent or frequently recurring.  A maximum 50 percent 
rating is warranted for severe or complete, persistent 
prolapse of the rectum.

Under Diagnostic Code 7336, a zero percent rating is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted where there are large or 
thrombotic hemorrhoids that are irreducible with excessive 
redundant tissue, evidencing frequent recurrences.  A maximum 
20 percent evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  

A review of the evidence reflects that the veteran had a 
history of hemorrhoids that had been occasionally painful and 
bled, and partial rectal prolapse.  The service medical 
records note that the veteran had a hemorrhoid operation in 
June 1945.  A hospital summary from the Veterans Memorial 
Hospital, of a hospitalization from October 1970 to January 
1971, shows that the veteran complained of pain on defecation 
and the pertinent diagnosis was external hemorrhoids.  

A VA examination in March 1971 showed that the veteran had no 
external hemorrhoids.  There was rectal prolapse on bearing 
down for bowel movements.  In addition, there was a mass of 
internal hemorrhoids.  

A VA examination in September 1983 showed that the veteran 
complained of pain and bleeding on defecation and he reported 
rectal bleeding three or four times a week.  On examination, 
he had thrombotic, tender finger-like mass, measuring 1 1/2 by 
1/2, protruding from the anal canal.  There was partial rectal 
prolapse on straining and the lactating finger was blood-
stained on withdrawal.  It was noted that the veteran could 
not sit flatly on  the chair, probably due to the pain of the 
mass.  The diagnosis was hemorrhoid, internal, active, with 
prolapse.

At a VA examination in August 1985, there was a soft to firm, 
tender mass, thrombotic protruding through the anal canal.  
There was partial ano-rectal prolapse on straining with 
minimal bleeding.  The prolapse could be reduced manually.  
The veteran had difficulty sitting flatly on the chair 
probably due to pain in the anus.  The diagnosis was 
hemorrhoid, internal, active with prolapse.

At another VA examination in March 1988, the veteran 
complained of pain and bleeding of the rectum after each 
defecation and protrusion of anal polypoid masses.  
Examination revealed tender, edematous, reddish anorectal 
masses along the perianal area, practically occupying it.  
The diagnosis was hemorrhoids, mixed, prolapsed.

A VA examination in September 1992 showed that the veteran 
had anal bleeding, soiling, diarrhea, tenesmus, anemia, no 
dehydration, and no fecal leakage.  Rectal examination 
revealed grade II to III benign prostatic hypertrophy with 
tender, edematous, erythematous mass.  The pertinent 
diagnosis was grade IV internal hemorrhoids, active with 
rectal prolapse.

The veteran underwent another VA examination of his digestive 
system in February 1995.  A protological examination report 
notes that there were no masses in the rectum and there was 
good sphincter tone.  A proctosigmoidoscopy was performed and 
the scope was inserted only up to 16 centimeters due to the 
veteran's discomfort.  There was no ulcer, polyps, or trauma.  
Grade II external hemorrhoids were noted.

Another VA examination in March 1996 indicated that the 
veteran had bleeding and soiling, but no incontinence or 
diarrhea, tenesmus, dehydration, or fecal leakage.  A 
protological examination report notes that the rectal 
examination revealed no masses or tenderness, and good 
sphincter tone.  A proctosigmoidoscopy, with the scope 
inserted up to 20 centimeters, revealed no ulcers, polyps or 
traumas.  The diagnosis was normal "cp" to 20 centimeters.  
The examiner noted that there was no evidence of hemorrhoids.

The Board notes that there are several statements purportedly 
from various private physicians.  However, in November 1996, 
a field investigation found that several of the documents 
were fraudulent.  Moreover, the private physician's 
statements are not supported by the submission of treatment 
records.  The Board acknowledges a medical statement dated in 
October 1997 from Dr. J. A., that the veteran had become bed 
ridden and physically incapacitated a "few months" prior to 
his death.  According to Dr. J. A., the veteran had 
difficulty walking due to the motion of his thighs against 
the inflamed prolapse of the rectum.  Although this indicates 
severe prolapse of the rectum, the RO had previously 
requested this physician's treatment records to no avail.  
Therefore, there are no clinical records to verify this 
medical statement.  In view of the fraudulent private medical 
evidence submitted in the veteran's claims folder, the Board 
finds that the pertinent medical evidence is from the VA 
only.

A review of the medical evidence indicates that the veteran's 
service-connected hemorrhoids with rectal prolapse had been 
decreasing rather than increasing in severity in the last few 
years before his death.  For example, the September 1992 
examination revealed Grade IV internal hemorrhoids, the 
February 1995 VA examination showed Grade II external 
hemorrhoids, and the March 1996 VA examination revealed no 
hemorrhoids or rectal prolapse.  

The Board finds that a rating in excess of 30 percent for 
hemorrhoids with rectal prolapse, for the purposes of accrued 
benefits, is not warranted.  The probative evidence does not 
demonstrate that the veteran had severe (or complete), 
persistent prolapse of the rectum to warrant a rating in 
excess of 30 percent under Diagnostic Code 7334.  In 
addition, the ratings provided for hemorrhoids under 
Diagnostic Code 7336 do not exceed 20 percent.  

Moreover, the Board has considered whether the veteran should 
have been awarded separate ratings for the hemorrhoids and 
the prolapse of the rectum.  Such separate ratings are not 
warranted in this case because the symptoms of the two 
disorders overlap and granting separate ratings for the same 
residuals would constitute pyramiding, the evaluation of the 
same manifestation under different diagnoses.  See 38 C.F.R. 
§ 4.14 (2000).  For example, the symptoms of rectal pain and 
bleeding may be attributed to both hemorrhoids and prolapse 
of the rectum.  

Further, the Board notes that even if separate ratings had 
been warranted for the veteran's hemorrhoids and the prolapse 
of the rectum, for the purpose of accrued benefits, the 
medical evidence does not show that, in the two years prior 
to the veteran's death (the time period for which accrued 
benefits are allowed under 38 C.F.R. § 3.1000), he had had 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences, to support 
a compensable rating for hemorrhoids.  The February 1995 VA 
examination showed that the veteran had grade II external 
hemorrhoids.  However, the hemorrhoids were not described as 
large or thrombotic, irreducible or with excessive redundant 
tissue.  In addition, the March 1996 VA examination revealed 
no evidence of hemorrhoids.  Thus, the evidence shows that 
the veteran would have been entitled to a noncompensable 
rating for hemorrhoids for the two years prior to his death 
and the appellant would be entitled to no accrued benefits 
based on separate rating for the hemorrhoids and the prolapse 
of the rectum.

The evidence does not support a rating (or separate ratings) 
in excess of 30 percent for the service-connected 
hemorrhoids, internal, active with rectal prolapse.  
Accordingly, the appellant's claim for an evaluation in 
excess of 30 percent for that service-connected disability, 
for the purposes of accrued benefits, must be denied.

B.  Total Disability Rating Based on Individual 
Unemployability, for Purposes of Accrued Benefits

Under VA regulations, a total rating due to individual 
unemployability may be assigned when a schedular rating is 
less than total if the disabled person is found to be unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there is only 
one such disability, it shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2000).  Also, 38 C.F.R. § 4.16(b) (2000) allows for extra-
schedular consideration in cases of veterans who, though 
found to be unemployable by reason of service-connected 
disabilities, fail to meet the percentage standards set forth 
in 38 C.F.R. 
§ 4.16(a).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.15 (2000).

A veteran's nonservice-connected disabilities are not a 
factor in the determination of whether the grant of total 
rating due to individual unemployability is warranted.  38 
C.F.R. § 4.16(a).  Also, the age of a veteran may not be 
considered as a factor in evaluating a service-connected 
disability or unemployability.  38 C.F.R. § 4.19 (1999).

In this case, the veteran had one service-connected 
disability at death, hemorrhoids, internal, active with 
rectal prolapse, evaluated as 30 percent disabling.  As 
explained above, a rating in excess of 30 percent was not 
warranted for this disability.  Given this disability 
evaluation, the criteria for total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a) have not been met, 
as the record does not reflect a single disability rated as 
60 percent disabling or a combined evaluation of 70 percent, 
with at least one disability rated as 40 percent disabling.

The remaining question, therefore, is whether the evidence of 
record establishes that the veteran's service-connected 
disability precluded substantially gainful employment so as 
to warrant the grant of total rating due to individual 
unemployability on an extra-schedular basis.  A review of the 
medical evidence of record shows that no VA or private 
physician has discussed the effect of the hemorrhoids with 
rectal prolapse on the veteran's employability, and there is 
no other pertinent medical or documentary evidence to that 
effect.  Moreover, in the veteran's claim for total rating 
due to individual unemployability, dated in February 1994, 
the veteran indicated that he had been too disabled to work 
since January 1989 due to old age, internal hemorrhoids with 
rectal prolapse, old ulcer, malnutrition, avitaminosis, 
dysthymic disorder, pulmonary tuberculosis, and irritable 
bowel syndrome.  

The Board notes that in January 1989, the veteran was 75 
years old.  VA regulations provide that "unemployability, in 
service-connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating."  38 C.F.R. § 4.19.  Moreover, the 
veteran does not attribute his alleged unemployability solely 
to his service-connected hemorrhoids with rectal prolapse.  
As such, this evidence clearly does not establish that the 
veteran's service-connected disability precluded 
substantially gainful employment or that the grant of total 
rating due to individual unemployability on an extra-
schedular basis was warranted.

Consequently, the Board concludes that the criteria for total 
rating due to individual unemployability, for purposes of 
accrued benefits, have not been met in this case, and, 
therefore, the preponderance the evidence is against the 
appellant's claim of entitlement to total rating due to 
individual unemployability.  In reaching this determination, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not for application in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to VA burial benefits based on service-connected 
death is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected hemorrhoids, internal, active with 
rectal prolapse, for the purpose of accrued benefits, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability, for the purpose of accrued benefits, is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

